Exhibit 10.1

CHANGE OF CONTROL AGREEMENT

THIS CHANGE OF CONTROL AGREEMENT (this “Agreement”), dated as of September 13,
2016 is by and between Healthways, Inc., a Delaware corporation (the “Company”),
and Steve Janicak (the “Executive”).

WHEREAS, the Company desires to employ Executive in the position of Chief Growth
Officer; and

WHEREAS, the Company has determined that it is in the best interests of the
Company and its stockholders to secure the Executive’s continued services and to
ensure the Executive’s continued dedication and objectivity in the event of any
threat or occurrence of, or negotiation or other action that could lead to, or
create the possibility of, a Change in Control of the Company, without concern
as to whether the Executive might be hindered or distracted by personal
uncertainties and risks created by any such possible or actual Change in
Control, and to encourage the Executive’s full attention and dedication to the
Company.

THEREFORE, intending to be legally bound, the parties agree as follows:

1.Term.  Except as otherwise terminated as provided for herein, the term of this
Agreement (the “Term”) shall be for the period in which the Executive remains an
employee of the Company.

2.Change of Control.  For the purposes of this Agreement, a “Change in Control”
shall mean any of the following events:

(a)any person or entity, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than
the Company or a wholly-owned subsidiary thereof or any employee benefit plan of
the Company or any of its subsidiaries, becomes the beneficial owner of the
Company’s securities having 35% or more of the combined voting power of the then
outstanding securities of the Company that may be cast for the election of
directors of the Company (other than as a result of an issuance of securities
initiated by the Company in the ordinary course of business); or

 

(b)as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sales of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of the Company or any
successor corporation or entity entitled to vote generally in the election of
the directors of the Company or such other corporation or entity after such
transaction are held in the aggregate by the holders of the Company’s securities
entitled to vote generally in the election of directors of the Company
immediately prior to such transaction.

 

3.Termination of Agreement.  This Agreement shall terminate immediately at such
time as the Executive no longer is an employee of the Company.

4.Benefits Pursuant to Change of Control.  If, due to a Change of Control, the
Executive's employment is terminated by the Company or Executive is demoted or
his/her title is

 

--------------------------------------------------------------------------------

 

reduced within twelve (12) months of the Change of Control for any reason other
than for cause, as defined herein, or, if within twelve (12) months of a Change
of Control the Executive Resigns for Good Reason, as defined herein, the
Executive shall be entitled to receive:

(a)An amount equal to the Executive’s Monthly Base Salary (as of the Notice of
Termination) for a total of nine (9) months following the Date of Termination
(herein defined as the date designated by the Company).

(b)If permitted under the Company’s group medical insurance, group medical
benefits at the same rate as then in effect for the Company’s employees for one
(1) year after the Date of Termination.

(c)In the event the receipt of amounts payable pursuant to this Section 4 within
six (6) months of the Date of Termination would cause the Executive to incur any
penalty under Section 409A of the IRC, then payment of such amounts shall be
delayed until the date that is six (6) months following the Date of Termination.

(d)All outstanding stock options, restricted stock, restricted stock units and
any other vested equity incentives shall be treated solely in accordance with
the terms of the award agreements to which the Company and the Executive are
parties on the Date of Termination.  

(e)All amounts contributed by the Company to the Capital Accumulation Plan
("CAP") for the benefit of the Executive shall immediately vest and thereafter
be paid out in accordance with the terms of the CAP as in effect on the Date of
Termination.

(f)In addition to the benefits listed above, the Executive may elect to receive
an enhanced benefit of three (3) months of the Executive’s Monthly Base Salary
upon execution of a full release of claims in favor of the Company.  Such
payment shall be made to the Executive periodically at the regular payroll dates
commencing as of the Date of Termination.

5.Assignment; Binding Agreement.  This Agreement shall inure to the benefit of
and be enforceable by the Executive and his/her personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If the Executive should die while any amount would still
be payable to him/her hereunder had the Executive continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to his/her devisee, legatee or other designee or, if
there is no such designee, to his/her estate.

6.Confidentiality; Non-Competition; Non-Solicitation.

(a)The Executive acknowledges that: (i) the business of providing healthcare
and/or well-being support services, coaching or management in which the Company
is engaged (the “Business”) is intensely competitive and that the Executive’s
employment by the Company will require that the Executive have access to and
knowledge of confidential information of the Company relating to its business
plans, financial data, marketing programs, client information, contracts and
other trade secrets, in each case other than as and to the extent such
information is generally known or publicly available through no violation of
this Agreement by the Executive, (ii) the use or disclosure of such information
other than in furtherance of the Business may place

- 2 -

--------------------------------------------------------------------------------

 

the Company at a competitive disadvantage and may do damage, monetary or
otherwise, to the Business; and (iii) the engaging by the Executive in any of
the activities prohibited by this Section shall constitute improper
appropriation and/or use of such information.  The Executive expressly
acknowledges the trade secret status of the Company’s confidential information
and that the confidential information constitutes a protectable business
interest of the Company.  Other than as may be required in the performance of
his/her duties, the Executive expressly agrees not to divulge such confidential
information to anyone outside the Company without prior permission.

(b)The “Company” (which shall be construed to include the Company, its
subsidiaries and their respective affiliates) and the Executive agree that for a
period of twelve (12) months after the Date of Termination of the Executive’s
employment for any reason, the Executive shall not:

(i)engage in Competition, as defined below, with the Company or its subsidiaries
within any market where the Company is conducting the Business as of termination
of the Executive’s employment.  For purposes of this Agreement, “Competition” by
the Executive shall mean the Executive’s being employed by or acting as a
consultant or lender to, or being a director, officer, employee, principal,
agent, stockholder, member, owner or partner of, or permitting his/her name to
be used in connection with the activities of any entity engaged in the Business,
provided that, it shall not be a violation of this sub-paragraph for the
Executive to become the registered or beneficial owner of less than five percent
(5%) of any class of the capital stock of any one or more competing corporations
registered under the 1934 Act, provided that, the Executive does not participate
in the business of such corporation until such time as this covenant expires;
and

(ii) Executive further agrees that he/she will not, directly or indirectly, for
his/her benefit or for the benefit of any other person or entity, do any of the
following:

(A)solicit from any customer doing business with the Company as of the
Executive’s termination, business of the same or of a similar nature to the
Business of the Company with such customer; (B) solicit from any known potential
customer of the Company business of the same or of a similar nature to that
which, to the knowledge of the Executive, has been the subject of a written or
oral bid, offer or proposal by the Company, or of substantial preparation with a
view to making such a bid, proposal or offer, within twelve (12) months prior to
the Date of Termination; or (C) recruit or solicit the employment or services of
any person who was employed by the Company on the Date of Termination of the
Executive’s employment and is employed by the Company at the time of such
recruitment or solicitation.

(c)The Executive acknowledges that a breach or threatened breach of any part of
this Section 6 could cause a loss of significant value to the Company, which
loss may not be reasonably or adequately compensated for by damages in an action
at law, and that a breach or threatened breach by Executive of any of the
provisions contained in this Section will cause the Company irreparable
injury.  The Executive therefore agrees that the Company will be entitled, in
addition to any other right or remedy, to a temporary, preliminary and permanent
injunction,

- 3 -

--------------------------------------------------------------------------------

 

without the necessity of proving the inadequacy of monetary damages or the
posting of any bond or security, enjoining or restraining the Executive from any
violation or threatened violations. The Executive acknowledges that the terms of
this Section and its obligations are reasonable and will not prohibit Executive
from being employed or employable in the health care industry.

(d)If any one or more of the provisions contained in this Agreement shall be
held to be excessively broad as to duration, activity or subject, such
provisions shall be construed by limiting and reducing them so as to be
enforceable to the fullest extent permitted by law.

7.Termination for Cause; Termination by Executive for Good Reason.

(a)Within twelve (12) months of a change of Control, the Executive's employment
may be terminated by the Company, acting in good faith, by written notice to the
Executive specifying the event(s) relied upon for such termination upon the
occurrence of any of the following events (each of which shall constitute
“Cause” for termination):

(i)the continued failure by the Executive to substantially perform his/her
duties after written notice and failure to cure within sixty (60) days;

(ii)conviction of a felony or engaging in misconduct which is materially
injurious to the Company, monetarily or to its reputation or otherwise, or which
would damage Executive's ability to effectively perform his/her duties;

(iii)theft or dishonesty by the Executive;

(iv)intoxication while on duty; or

(v)willful violation of Company policies or procedures after written notice and
failure to cure within thirty (30) days.

(b)Within twelve (12) months of a Change of Control, the Executive's employment
may be terminated by the Executive by written notice of his/her resignation
delivered within sixty (60) days after the occurrence of any of the following
events, each of which shall constitute “Good Reason” for resignation:

(i)a reduction in the Executive's Base Salary (unless such reduction is part of
an across the board reduction affecting all Company executives with a comparable
title); or

(ii)a requirement by the Company to relocate the Executive to a location that is
greater than twenty-five (25) miles from the location of the office in which the
Executive performs his/her duties at the time of such relocation.

8.Entire Agreement.  This Agreement contains all the understandings between the
parties pertaining to a Change of Control, and supersedes any other undertakings
and agreements, whether oral or written, previously entered into by them with
respect thereto.  The Executive represents that, in executing this Agreement,
he/she does not rely and has not relied upon any representation or statement not
set forth herein made by the Company with regard to the subject

- 4 -

--------------------------------------------------------------------------------

 

matter or effect of this Agreement or otherwise and that Executive has had the
opportunity to be represented by counsel of his/her choosing.  In the event any
of the provisions of this Agreement conflict with or are inconsistent with the
provisions of an employment agreement between the Executive and the Company in
force as of the date of a Change of Control event occurs, the employment
agreement controls.

9.Amendment or Modification; Waiver.  No provision of this Agreement may be
amended or waived, unless such amendment or waiver is agreed to in writing,
signed by the Executive and by a duly authorized officer of the Company.  No
waiver by any party hereto of any breach by another party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same time, any prior time or any subsequent time.

10.Notices Any notice to be given hereunder shall be in writing and shall be
deemed given when delivered personally, sent by courier, facsimile or registered
or certified mail, postage prepaid, return receipt requested, addressed to the
party concerned at the address indicated on the signature page or to such other
address as such party may subsequently give notice in writing.  Any notice
delivered personally or by courier shall be deemed given on the date delivered.
Any notice sent by facsimile, registered or certified mail, postage prepaid,
return receipt requested, shall be deemed given on the date transmitted by
facsimile or mailed.

11.Severability.  If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable, shall not be affected thereby, and each provision hereof shall be
validated and shall be enforced to the fullest extent permitted by law.

12.Survivorship.  The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

13.Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Tennessee, without regard to the
principles of conflicts of law thereof.

14.Headings.  All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.

15.Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of date set forth above.

 

HEALTHWAYS, INC.

- 5 -

--------------------------------------------------------------------------------

 

 

By: /s/ Mary Flipse

 

 

Name: Mary Flipse

 

 

Title: Chief Legal Officer

 

 

 

EXECUTIVE

 

/s/ Steve Janicak 10/21/2016

 

 

Addresses for Notice:

Mr. Steve Janicak

On file_____________________

___________________________

___________________________

 

Healthways, Inc.
701 Cool Springs Blvd.
Franklin, TN 37067
Attn: CEO
w/copy to General Counsel



 

 

 

 

 



- 6 -